DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment/Response dated 07/29/2022 has been entered and carefully considered.  In the Amendment/Response, claims 1 and 26 were amended, and claim 32 was newly added.  Claims 1, 4, 6, 7, 11 and 25-32 are pending and have been examined in this action.  Applicants’ arguments in conjunction with the claim amendments were not found to be persuasive (see Response to Arguments below).  The following rejections are either reiterated or newly applied and constitute the complete set of rejections currently being applied to the present application.  This action has been made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 11 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Malamud et al. (US5928195) in view of Wang et al. (US20110152654), Bennett et al. (US20110190595), and Mitchnick (US20060084848).  All references were cited previously.
Regarding claims 1, 4, 6, 25, and 26, Malamud et al. teach a vaginal ring which is capable, upon receiving a remote command, of periodic (intermittent) release of a drug into the body (see column 1, lines 36-39).  The vaginal drug delivery device taught by Malamud et al. comprises a housing comprising a plurality of individual, connected chambers or sections, including a drug storage chamber (reservoir), battery compartment, and circuit area.  The housing of the vaginal drug delivery device of Malamud et al. may be constructed as a single unit with internal walls separating the chambers or sections, or as multiple individual sections which are joined together.  Malamud et al. teach that the housing of their vaginal drug delivery device is constructed from both flexible sections and stiff (rigid) sections, wherein a stiff section can comprise the reservoir.  Malamud et al. teach that their housing be flexible so that it may be bent, folded, collapsed, or otherwise deformed for insertion within a body cavity, and after insertion.  Malamud et al. further teach that the sections of their vaginal drug delivery device are connected with flexible joints in order to impart sufficient flexibility to the device so that the device is flexible and may be flexed during insertion (see column 10, lines 27-44).  Malamud et al. teach that their vaginal drug delivery device can be coupled to a handheld device comprising an activate button operated remotely by a patient to release a drug from the vaginal drug delivery device (see Figure 1 and column 8, lines 22-30).  The vaginal drug delivery device of Malamud et al. includes an electronic controller for opening a valve connecting the gas chamber to the expandable chamber for a predetermined period of time in order to deliver a predetermined dose of the drug.  The controller in the vaginal drug delivery device of Malamud et al. communicates with a remote control device via radio frequency. The remote control device in the vaginal drug delivery device of Malamud et al. sends a signal to the controller, which causes a dose to be delivered.  The controller returns a signal to the remote control device indicating that the dose has been delivered and a signal indicating when the device needs to be removed for maintenance (see Abstract).
Regarding claim 28, Malamud et al. teach that a control circuit can be disposed within a flexible section of the housing in the vaginal drug delivery device (see column 8, lines 11-21 and column 10, lines 27-44).  

Regarding the limitations of claims 1, 11, and 30, Malamud et al. do not explicitly the release of insulin or an insulin agonist from a reservoir within their devices based on glucose levels measured by one or more continuous glucose sensors.
Regarding the specific limitations of claim 26, although Malamud et al. teach that the vaginal drug delivery device comprises a battery compartment, Malamud et al. do not explicitly recite a vaginal drug delivery device further comprising a pump and a second rigid member, wherein one or more sensors are within the rigid member and the second rigid member of the housing.
Wang et al. teach continuous sensors designed to measure a concentration of an analyte of interest such as glucose (see paragraph [0029]).  The continuous sensors of Wang et al. are suitable for implantation in a mammal and can be used to measure a concentration of an analyte in biological fluids such as a cervical or vaginal secretion (see paragraph [0102]).  Wang et al. teach that their sensors can be incorporated in infusion systems designed to control the rate that medication is infused into the body of a user.  Wang et al. teach that such an infusion system can include a pump, sensor and an associated meter which generates an input to a controller which in turn operates a delivery system.  Wang et al. teach that in such systems, the meter associated with the glucose sensor may also transmit commands to, and be used to remotely control, a delivery system that delivers stiff to the user (see paragraph [0104]).
Based on the teachings of Wang et al., it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the claimed invention to incorporate a battery, pump, and one or more continuous glucose sensors on a surface within one or more rigid members of a housing in a device of Malamud et al., with a reasonable expectation that such a device would effectively measure glucose levels in a cervical or vaginal secretion after implantation in a vaginal cavity.  Furthermore, because Wang et al. teach glucose sensors that may also transmit commands to, and be used to remotely control, a delivery system that delivers insulin to a user, it would have been well within the ordinary level of skill in the art before the effective filing date of the claimed invention to include insulin or an insulin agonist in the reservoir of a device of Malamud et al., wherein the reservoir is incorporated into a rigid member, such that the vaginal drug delivery device of Malamud et al. delivers insulin or insulin agonist to the user from the reservoir based on instructions received from a control module in communication with the one or more continuous glucose sensors.

Regarding the limitations of claims 1, 7, and 29, although Malamud et al. teach that their vaginal drug delivery device contains a predetermined number of doses of a predetermined drug and that their remote signaling device allows a user or patient to administer a dose of the drug within the body (see column 4, lines 4-12), Malamud et al. does not explicitly recite one or more controllers that release a compound according to a release pattern of medication that is on-demand and/or pre-programmed and adjusted remotely based on the physiological data gathered by one or more sensors, or a release pattern that is directly and automatically adapted by the device itself based on diagnostic measurements made by the device.  Regarding the specific limitations of claim 31, although Malamud et al. teach that their vaginal drug delivery device can be coupled to a handheld device operated remotely comprising an activate button for releasing a drug from their device, Malamud et al. do not explicitly recite the remote operation, via a handheld device chosen from a smartphone or tablet.  
Wang et al. (cited above) teach closed loop infusion systems designed to control the rate that medication is infused into the body of a user. Such a closed loop infusion system includes a sensor and an associated meter which generates an input to a controller which in turn operates a delivery system (e.g. one that calculates a dose to be delivered by a medication infusion pump).  Wang et al. teach that in such a closed loop system, the meter associated with the sensor may directly and automatically transmit commands to the delivery system based on measurements provided by the sensor.  As mentioned above, Wang et al. also teach that a meter associated with their sensor may be used to remotely control their delivery system (see paragraph [0104]).
Bennett et al. teach devices which provide intravaginal monitoring and drug delivery.  The devices of Bennett et al. can comprise glucose sensors and a mode of operation for administrating a drug to increase via communication to an insulin pump (see Abstract and paragraphs [0149] and [0193]).  Bennett et al. teach that their intravaginal monitoring device is able to communicate with and receive control signals pertaining to the functioning of the intravaginal monitoring device from a wireless enabled device such as a smart phone possessed by a physician (see paragraph [0044] and [0077]).
Based on the overall teachings of Wang et al. and Bennett et al., which teach intravaginal monitoring and drug delivery devices comprising sensors and control circuitry in communication with remote devices such as a smart phone, it would have been well within the ordinary level of skill in the art before the effective filing date of the claimed invention to configure the vaginal drug delivery device of Malamud et al. such that it can be remotely operated by a handheld device such as a smart phone possessed by a physician to provide release of insulin according to a pattern that is pre-programmed and adjusted remotely, or provide on-demand release of insulin or insulin agonist, based on glucose measurements in vaginal secretions gathered by the one or more glucose sensors in the vaginal drug delivery device.  Furthermore, because Wang et al. teach closed loop systems in which a meter associated with a glucose sensor directly and automatically transmits commands to an insulin delivery system based on measurements provided by the glucose sensor, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to configure the device of Malamud et al. to provide for an insulin or insulin agonist release pattern that is directly and automatically adapted by the device itself based on measurements made by glucose sensors in the device.

Regarding the specific limitations of claim 27, although Malamud et al. teach that their vaginal drug delivery devices can include a controller that communicates with a remote control device via radio frequency, the cited art of record mentioned above does not explicitly recite an antenna in a flexible member of a housing.
Regarding the specific limitations of new claim 32, Malamud et al. do not explicitly recite a flexible member with a recess.
Mitchnick teaches a subject monitoring and drug delivery device in the form of an intravaginal ring comprising: a housing adapted to reside in a vagina, the housing having no external physical connection, a reservoir of a pharmaceutical agent within the housing, one or more sensors within the housing, a controller within the housing, and an RF transmitter within the housing that transmits sensor measurements to the external unit (see paragraphs [0014], [0021], and [0030]).  Mitchnick teaches the inclusion of an antenna in their drug delivery device that transmits externally an RF signal from a transmitter in the device (see paragraph [0094] and Fig. 5C).  Mitchnick teaches that the housing material for their device is sufficiently flexible so that it can be deformed for easy insertion, and is sufficiently rigid to remain reliably in place once inserted (see paragraph [0046]).  Mitchnick teaches that their housing’s external surface may comprise pores which allow internal sensors to communicate with the device environment (see paragraph [0045]).
Based on the teachings of Mitchnick, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to incorporate an antenna in a flexible member of a housing within the vaginal drug delivery devices of Malamud et al. so that the devices can send and/or receive wireless signals while the devices are disposed within the body.  Based on the teachings of Mitchnick, it also would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to incorporate a recess in a flexible member of a housing within the vaginal drug delivery devices of Malamud et al. so that the devices can communicate with the device environment.

Response to Arguments
Claim Rejections under 35 U.S.C. 103
Applicants argue that Malamud does not teach first and second rigid members that are separated by a flexible member and are configured to move towards each other when the device is squeezed into a collapsed state.  Applicants state that while Malamud teaches that the housing may be “flexible”, there is no evidence that the device flexes in such a way that stiff sections collapse inward in the manner claimed.  Applicants further state that the other cited references fail to make up for the alleged deficiencies of Malamud (see pages 7-8 of Response).  
	Applicants’ arguments were not found to be persuasive in view of the overall teachings of the previously cited art of record.
	Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
As mentioned previously, the housing of the vaginal drug delivery device of Malamud et al. may be constructed as a single unit with internal walls separating the chambers or sections, or as multiple individual sections which are joined together.  Malamud et al. teach that the housing of their vaginal drug delivery device is constructed from both flexible sections and stiff (rigid) sections.  Malamud et al. further teach that the sections of their vaginal drug delivery device are connected with flexible joints in order to impart sufficient flexibility to the device so that the device is flexible and may be flexed during insertion.  Malamud et al. teach that their housing be flexible so that it may be bent, folded, collapsed, or otherwise deformed for insertion within a body cavity, and after insertion (see column 4, line 64 to column 5, line 14, and column 10, lines 27-44).  
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421.  Here, the Examiner maintains that because Malamud et al. recognize that vaginal drug delivery devices require flexible members such that the devices may be flexed during insertion into a body cavity, and also teach that their devices may be bent, folded, collapsed, or otherwise deformed to facilitate insertion (design need), the Examiner maintains that it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to construct a vaginal drug delivery device including first and second rigid members that are separated by a flexible member and are configured to move inwards towards each other (bent) when the device is squeezed into a collapsed state upon insertion into a vaginal cavity.
The rejections under 35 U.S.C. 103 have been maintained for the reasons provided above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615